Citation Nr: 0819541	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-03 426A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. D.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in June 2003 and in July 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In a decision in June 2007, the Board decision found that new 
and material evidence had been presented to reopen the claim 
of service connection for bilateral hearing loss and remanded 
that claim, as well as the claim for service connection for 
hypertension.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives. Stegall v. West, 11 Vet. App. 268 
(1998).

FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
been present during service; bilateral hearing loss of the 
sensorineural type was not manifest to a compensable degree 
within one year of separation from service, and bilateral 
hearing loss, first diagnosed after service beyond the one-
year presumptive period for a chronic disease, is unrelated 
to an injury, disease, or event during service. 

2. Hypertension was not affirmatively shown to have been 
present during service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; hypertension, first diagnosed after service beyond 
the one-year presumptive period for a chronic disease, is 
unrelated to injury, disease, or  event of service origin; 
hypertension is not a disease subject to presumptive service 
connection due to exposure to Agent Orange; and hypertension 
was not caused by or made worse by the service-connected 
diabetes mellitus. 

CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, and service connection for bilateral hearing loss 
of the sensorineural type may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).  

2. Hypertension to include as due to exposure to Agent Orange 
was not incurred in or aggravated by service; service 
connection for hypertension may not be presumed based on the 
one-year presumption for a chronic disease; service 
connection may  not be presumed based on exposure to Agent 
Orange; and hypertension is not proximately due to or the 
result of or aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309(a) and (e), 
3.310 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, 
dated in May 2003, in May 2004, and in June 2007.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, including on a secondary 
basis, namely: evidence of a current disability; an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service; or 
evidence that a service-connected disability caused or 
aggravated another disability.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the provisions for the effective date of the claims, 
that is, the date of receipt of the claims, and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained service medical records and 
VA records.  The veteran has submitted private medical 
records.  He has not identified any additionally available 
evidence for consideration in his appeal.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims of service connection for bilateral 
hearing loss and for hypertension, including as secondary to 
service-connected diabetes mellitus.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for hearing loss of the 
sensorineural type, or for hypertension, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112,; 38 C.F.R. §§ 3.307, 3.309. 

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for cancer, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A veteran who served in the Republic of Vietnam during the 
Vietnam era (beginning in January 1962 and ending in May 
1975) shall be presumed to have been exposed during such 
service to a herbicide agent.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
military service, there is a presumption of service 
connection for certain diseases, but not for hypertension. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 



II. Bilateral Hearing Loss

Background

The service personnel records show that the veterans military 
occupational specialty was ammunition storage specialist and 
that he served in the Republic of South Vietnam.  

The service medical records show that on audiometric testing 
on entrance examination the thresholds levels, in decibels, 
at the tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
25 (40)
5 (15)
5 (15)
5 (15)
10 (15)
Left Ear
25 (40)
10 (20)
10 (20)
5 (15)
20 (25)

Prior to October 31, 1967, service department audiometric 
tests were in "ASA" units.  The figures in parentheses 
represent the conversion to the current "ISO" units, which 
is the standard used in 38 C.F.R. § 3.385.  "Defective 
hearing, not considered disqualifying, was noted, and the 
veteran was assigned a hearing profile of "H-2." 

In February 1967, while in Vietnam, the veteran sought 
treatment for right ear pain of one day duration.  On 
examination, the canal was inflamed.  The impression was 
right external otitis.  Medication was prescribed and he was 
to return in three days but the there is no evidence of any 
follow-up.  

In April 1968, while stationed at Ft. Rucker, Alabama, the 
veteran complained of a sensation of numbness of the right 
ear without pain or discharge which was of one day's 
duration.  An examination revealed only erythema.  He was 
given Actifed and Polycillin.  In June 1968, also while at 
Fort Rucker, he had left otitis media and was given two 
medications and a prohibition against flying for one week.  



A medical history questionnaire in conjunction with the 
October 1968 service discharge examination reflects that the 
veteran complained of having or having had ear, nose or 
throat trouble.  A notation of eye or ear trouble was 
recorded in the physician's summary portion of the report.  
On physical examination for service discharge his ears and 
ear drums were normal.  Audiometric testing revealed 
thresholds levels, in decibels, at specific frequencies 
(Hertz), as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
5
0
Not 
Tested
0
Left Ear
5
0
0
Not 
Tested
0

The report of a VA special audio examination dated in 
December1990 indicates pure tone threshold scores were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
15
10
5
15
15
Left Ear
15
10
10
10
15

Discrimination ability was 94 percent, bilaterally.  The 
veteran's hearing was normal, bilaterally.

On examination the veteran did not complained of a hearing 
loss but, rather, of two to three episodes per years of 
tinnitus in his right ear, related to complaints of ear 
infections and sinusitis.  He reported no prior history of 
severe ear infections requiring medical intervention or ear 
surgery.  On examination his tympanic membranes were clear 
and mobile and both ear canals were clear.  The impression 
was very slight negative pressure in the middle ear system, 
indicating very mild eustachian tube dysfunction.  His 
episodes of tinnitus were felt to probably relate to periods 
when his eustachian tube dysfunction was aggravated for 
whatever reason.  There was no indication of serious 
pathology.  The audiogram was essentially within normal 
limits.  

Private medical records disclose that in April 1998 the 
veteran complained of difficulty hearing.  He reported that 
in March he had developed flu-like symptoms associated with a 
cough and at that time had developed difficulty hearing, 
which had persisted.  On examination he had effusion of each 
middle ear.  The impression was chronic otitis medial with 
effusion.  Audiometric testing revealed pure tone threshold 
scores of:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
30
35
20
Not 
Tested
30
Left Ear
40
45
35
Not 
Tested
45

Discrimination ability was 92 percent in the right ear and 80 
percent in the left.  The impression was that he had a 
bilateral conductive hearing loss.  Bilateral tube placements 
were done with evacuation of mucoid effusion, after which he 
experienced some improvement in his hearing.  

Repeat audiometric testing in May 1998 revealed pure tone 
threshold scores of:

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
20
10
10
20
Left Ear
5
15
10
10
10

Treatment records of Dr. Hoy reveal that in January 2001 the 
veteran reported that his ears had felt clogged for several 
weeks.  A recent cold had seemed to make the problem worse.  
Currently, his hearing was greatly diminished.  Other private 
clinical records revealed that he had had tubes place in his 
ears in April 1998 but the veteran did not know if the tubes 
were still present.  He thought that he had been put on sinus 
medication, although it had not helped very much.  He denied 
any other history of chronic ear disease.  On examination his 
ear drums were retracted with obvious effusion.  Tuning fork 
testing indicated a bilateral conductive hearing loss.  It 
was reported that audiometric studies revealed a mixed 
hearing loss with a fairly significant conductive component 
in each ear.  The impressions were chronic otitis media with 
effusion and a conductive hearing loss secondary to chronic 
otitis media.  Later in January 2001, on examination his ear 
drums were still somewhat retracted and thickened.  There 
appeared to be a small amount of effusion, bilaterally, but 
less than before.  The impression was resolving otitis media 
with effusion.  

Private clinical records from Dr. Brown revealed that in 
April 2002 audiometric testing revealed a very mild 
conductive hearing loss, bilaterally, with excessive negative 
pressure in each middle ear space.  The impressions were 
chronic rhinosinusitis and Eustachian tube dysfunction 
secondary to recurrent sinus infections.  

Private clinical records in May 2002 reflect continued 
treatment for otitis media.  He underwent a myringotomy and 
tube placement.  In June 2002 it was reported that 
audiometric testing yielded normal results.  The June 2002 
audiogram revealed that puretone thresholds in each ear were 
20 decibels or less at the relevant frequencies, except that 
testing was not done at 3,000 Hertz.  

On VA examination in February 2006, when the veteran's claim 
file was reviewed, the diagnosis was hearing loss.  The 
examiner expressed the opinion that it was less likely than 
not that the veteran's sensorineural hearing loss was 
secondary to military service because he had had normal 
hearing going back to 1990. 

On VA audiometric testing in February 2006, the threshold 
levels in decibels, at the tested frequencies, were:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
35
40
35
35
25
Left Ear
30
25
15
15
25

Discrimination ability was 96 percent in the right ear and 92 
percent in the left.  The assessments were a mild 
sensorineural hearing loss in the right ear and a mild mixed 
hearing loss in the left ear.  The VA audiometric evaluator 
reviewed the veteran's claim file and felt that the veteran's 
hearing loss was less likely as not (less than 50 percent 
probability) caused by or a result of acoustic trauma or an 
event when he was in an airplane that decompressed during 
flight.  

VA outpatient treatment records in 2006 reflect that hearing 
aids were ordered for the veteran.  

At the November 2006 travel Board hearing the veteran 
testified that he did not have any problems hearing prior to 
his military service.  He was exposed to loud noise when an 
ammunition dump in Vietnam exploded.  Page 3 of that 
transcript.  His duties at that time were ammunition storage 
inspection.  Page 4.  After the explosion he had some ringing 
in his ears but did not seek treatment for it.  Also, while 
stationed at Fort Rucker he was in an airplane that went to 
high while the cabin was not pressurized, giving everyone on 
the plane ear problems.  All of the passengers had sought 
medical help.  Page 5.  This occurred in July or August 1968.  
The medical treatment consisted of pain medication.  He did 
not have any hearing tests completed during active service.  
Page 6.  He first realized he had a hearing problem about 
eight years after active service when he was unable to go any 
higher than the 60th floor of the Empire State building 
because his ears started popping, after which he sought 
treatment but not initially with VA.  He had not gone to VA 
until about fifteen years later, at which time he was given 
medicine.  He had not been exposed to acoustic trauma after 
service.  Page 7.  A VA physician had told him that that the 
events he described during service might have caused his 
hearing loss, but the physician could not be certain.  He had 
had three surgeries at private facilities after service for 
his Eustachian tube dysfunction.  Page 8.  The veteran's wife 
testified that treating VA physicians were reluctant to put 
any opinion in writing.  Page 15  

Analysis

Because the veteran had converted puretone thresholds of 40 
decibels in each ear at 500 Hertz on audiometric testing at 
service entrance and report of the service entrance 
examination noted that he had a non-disqualifying hearing 
loss, the Board must first address whether the veteran had a 
pre-existing hearing loss.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b)(1) and (2).  In determining whether 
there is clear and unmistakable evidence to rebut the 
presumption of soundness, all evidence of record must be 
considered, including postservice medical opinions.  Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 
Vet. App. 453 (2000). 

In this case, other than the service entrance audiometric 
examination, the evidence as a whole demonstrates that the 
veteran did not have a hearing loss by VA standards until 
many years after his military service.  Indeed, audiometric 
testing at service discharge and VA audiometric testing in 
1990 show that his hearing acuity was normal by VA standards 
in each ear. 

Accordingly, the Board must conclude that the veteran did not 
have a hearing loss at service entrance and, so, the 
presumption of soundness remains intact.  This conclusion is 
buttressed by the postservice clinical evidence of a hearing 
loss being first shown many years after service, despite 
acute inservice ear problems, as well as by the veteran's own 
testimony that he had no problems with his hearing prior to 
military service.  

The veteran claims that his hearing loss is the result of his 
in-service activities.  He was seen during service for acute, 
infectious, symptoms related to his ear canals, but no 
chronic ear pathology was noted.  Moreover, even if his 
inservice activities exposed him to acoustic and barometric 
trauma, the service treatment records contain no complaints, 
findings, or history of hearing loss, other than the 
audiometric testing at service entrance which the Board 
concludes was inaccurate. 

On the basis of the service medical records, hearing loss was 
not affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  After service, hearing loss, meeting 
the standard of hearing loss under 38 C.F.R. § 3.385, was 
first shown no earlier than 1998, about 30 years after 
service and well beyond the one-year presumptive period for 
the manifestation of sensorineural hearing loss as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Also, the absence of documented complaints of hearing loss 
from 1968 to 1998 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).  Rather, the veteran's earliest 
postservice complaints and history did not relate his hearing 
difficulty to his military service but to postservice 
infections.  

As for service connection based on the diagnosis of bilateral 
hearing loss after service under 38 C.F.R. § 3.303(d), where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current hearing loss and an 
established injury or event in service, i.e., noise exposure 
and barometric trauma during service, competent medical 
evidence is required to substantiate the claim.  

In this case, there is no medical evidence of record which 
links the veteran's current hearing loss to his military 
service, including his service activities.  Rather, a private 
physician indicate that the veteran had a conductive hearing 
loss due to chronic otitis media and the 2006 VA audiometric 
evaluator and VA examiner, both of whom reviewed the 
veteran's claim file, agreed that the veteran's hearing loss 
was not due to veteran's military service, including the 
incidents of acoustic and barometric trauma.  

As for the veteran's statements as a lay person the veteran 
is not competent to offer an opinion on a question involving 
medical causation, and consequently his statements relating 
his current hearing loss to inservice acoustic and barometric 
trauma do not constitute medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for bilateral hearing loss, the preponderance of 
the evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

III. Hypertension

Background

The veteran's service treatment records include only two 
blood pressure reading.  These were at service entrance and 
service discharge examinations.  On each occasion his blood 
pressure was within normal limits.  The service treatment 
records are otherwise negative for signs, symptoms, 
complaints, history, treatment or diagnosis of hypertension.  

On VA examination for diabetes in June 2004 it was reported 
that the veteran had been diagnosed with diabetes six months 
earlier and had been on medication since that time.  He 
reported that he had had hypertension for four to five years 
and was currently on medication for it.  On examination his 
blood pressure was 134/91.  The impression was that he had a 
six month history of diabetes with a four to five year 
history of hypertension.  It was reported that diabetes did 
not cause hypertension.  

At the November 2006 travel Board hearing the veteran 
testified that he was claiming service connection for 
hypertension as secondary to his service-connected diabetes.  
A VA physician had told him that that his diabetes could be 
causing or aggravating his hypertension.  Page 12.  He did 
not have hypertension before being diagnosed as having 
diabetes.  He was not certain but recalled that he was first 
diagnosed with hypertension about six months after being 
diagnosed with diabetes, when he was given anti-hypertensive 
medication.  Page 13.  The veteran's wife testified that 
treating VA physicians were reluctant to put any opinion in 
writing.  Page 15  

Dr. Hughes stated in December 2006 that diabetes, by 
increasing the tone of the sympathetic nervous system and 
increasing the activation of the "Renin-Angiotension" 
system, did cause hypertension.  

On VA examination in July 2007 it was reported that the 
veteran had been diagnosed with diabetes and hypertension 
simultaneously in December 2004.  He denied having had either 
of these diagnoses prior to that month and also denied 
classic symptoms or other awareness of either of these 
conditions prior to that month.  Since then, he had been on 
oral medications for both disorders, with relatively good 
control of each, though he did forget to take his medications 
occasionally.  He had no known problems with his eyes, heart, 
kidneys or skin nor any bladder or bowel dysfunction.  His 
blood pressure, recorded in January 2007, was 125/74.  On 
examination his blood pressure readings were 148/92, 150/90, 
and 146/90.  The diagnoses were diabetes mellitus, type II, 
well controlled with oral medications, and hypertension, well 
controlled with oral medications.  

The examiner's opinion was that given the fact that diabetes 
and hypertension were simultaneously diagnosed and had both 
been at least moderately well controlled since that time 
without apparent complications, it was less likely than not 
(less than 50 percent) that his hypertension was caused by or 
aggravated by his diabetes.  

Analysis

The veteran's only service-connected disorder is diabetes 
mellitus, rated 20 percent disabling.  The July 2004 rating 
decision which was appealed denied service connection for 
hypertension as not incurred in or aggravated during service, 
not having manifested within the first postservice year, and 
as not secondary to diabetes (service connection for which 
was granted by that rating decision).  

While the veteran originally claimed that hypertension was 
due to inservice exposure to herbicides, and he did serve in 
Vietnam and is presumed to have been so exposed, he has 
subsequently focused on secondary service connection as his 
primary means of obtaining service connection.  However, the 
Board will address entitlement by means of direct, 
presumptive, and secondary service connection.  

There is virtually no evidence of hypertension during service 
and the veteran has never contended that it manifested during 
military service or within the first year after his service 
discharge in November 1968.  As to secondary service 
connection, a private physician reported that diabetes does 
cause hypertension but a VA physician, who both examined the 
veteran and recorded his medical history, opined that because 
both had first manifested at essentially the same time and 
both remained well controlled with medication, it was less 
likely than not that the veteran's service-connected diabetes 
caused or aggravated the claimed hypertension.  

In weighing conflicting medical opinions it is not error for 
the Board to favor one competent medical expert over another 
when the Board gives an adequate statement of reasons and 
bases.  Owens v. Brown, 7 Vet. App. 429, 432-3 (1995).  In 
assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Another factor is the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Here, the private physician apparently intended to state that 
as a general medical principle diabetes can cause 
hypertension.  This general medical principle is not 
contradicted by the VA examiner's opinion.  Rather, the VA 
examiner's opinion was specifically tailored to the facts of 
this particular case and specifically addressed the veteran's 
past medical history, which was essential in arriving at the 
VA examiner's opinion.  On the other hand, the private 
physician did not render an opinion which addressed the 
particular medical history and facts in this case.  

Accordingly, the Board accords more probative value and 
weight to the VA examiner's opinion, which unfortunately does 
not support the claim but, rather, is negative evidence 
against the claim.  

Also as to secondary service connection, the veteran's 
testimony of having first been diagnosis with diabetes 
mellitus and then six months later having been diagnosis with 
hypertension contradicts the earliest clinical history that 
he related, in 2004, when he reported having had hypertension 
for several years before developing diabetes.  Thus, if the 
hypertension pre-existed the diabetes, the hypertension could 
not have been caused by the service-connected diabetes and, 
again, there is no competent medical evidence that 
hypertension has been aggravated by the service-connected 
diabetes.  

The remaining question is whether hypertension is associated 
with exposure to Agent Orange and whether or not the veteran 
was exposed to Agent Orange. 

On the first question, hypertension is not among the listed 
diseases associated with exposure to Agent Orange, for which 
service connection on a presumptive basis is warranted under 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(although the VA Secretary is now considering whether or not 
to add hypertension to the list of such presumptive diseases, 
no such action has yet taken place).  So, the Board does not 
need to address the second question.  

Furthermore, there is no competent evidence that the 
veteran's current hypertension is actually caused by exposure 
to Agent Orange. 

For the reasons expressed, the preponderance of the evidence 
is against the claim, and the reasonable-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for hypertension, including claimed as 
secondary to service-connected diabetes mellitus, is denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


